STOCK PLEDGE AGREEMENT STOCK PLEDGE AGREEMENT ("Agreement") entered into as of the day of July, 2009 by and among Precursor Management Inc. (the "Secured Party"), and Décor Products International, Inc. (F/K/A Murals by Maurice, Inc.), a Florida corporation with offices at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong Province, P.R. China ("the Pledgor"). RECITALS A.The Pledgor has agreed to pledge certain securities to secure performance of its obligations under its Note, No. 1 in an aggregate face amount Five Hundred and Sixty Five Thousand and 00/100 Dollars ($565,000.00) payable to the Secured Party (the "Note"). Capitalized terms in this Agreement which are not identified herein will have the meanings given such terms in the Note. B.The Secured Party is willing to accept the Note only upon receiving the Pledgor's guarantee and pledge of certain stock as set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Grant of Security Interest True-up of Collateral. The Pledgor hereby pledges to the Secured Party as collateral and security for the Secured Obligations (as defined in Section 2) the securities, issued by Decor Products International Inc., a Florida corporation ("MUBM"); also referred to as the "Issuer" and initially set forth on the attached Schedule 1 of this Agreement, together with medallion guaranteed stock powers and an irrevocable instruction letter the Issuer to the transfer agent (the "Transfer Agent") of the Issuer's common stock (the "Pledged Shares").
